 1   Justin D. Harris #199112
     HARRIS LAW FIRM, PC
 2   7110 N. Fresno Street, Suite 400
     Fresno, California 93720
 3   Telephone (559) 272-5700
     Facsimile (559) 554-9989
 4   E-mail: jdh@harrislawfirm.net
 5   Attorneys for Navdeep Kaur Singh
 6
 7                              UNITED STATES DISTRICT COURT
 8                            EASTERN DISTRICT OF CALIFORNIA
 9
10   TBK BANK, SSB,                                      Case No. 1:17-cv-00868 LJO
11
                        Plaintiff,                       ORDER TO RECONVEY PASSPORT
12
           v.
13
14   NAVDEEP KAUR SINGH

15                       Defendant.
16
17
18          On March 4, 2019, TBK Bank, SSB filed a status report advising the Court that they no
     longer intended to pursue the judgment debtor examination of Defendant Navdeep Kaur Singh
19
     (“Defendant”) any further and requested that the bankruptcy status conference be dropped from
20
     calendar. Accordingly, on March 6, 2019, the Court issued a minute order vacating the status
21
     conference scheduled for March 18, 2019.
22
            In light of the foregoing, there is no further cause for the Court to hold Defendant’s
23
     passport, which the Court ordered be surrendered by Order of Release dated August 10, 2018.
24
     //
25
     //
26
     //
27
     //
28

                                                     1
                                      ORDER TO RECONVEY PASSPORT
 1   To that end, the Court orders that Defendant’s passport be reconveyed to her attorney, Justin D.
 2   Harris.
 3
     IT IS SO ORDERED.
 4
 5      Dated:     March 8, 2019                           /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                     ORDER TO RECONVEY PASSPORT
